Order entered September 27, 2016




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-16-00870-CR
                                    No. 05-16-00877-CR

                               ARCHIE WILLIAMS, Appellant

                                            V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                        Trial Court Cause Nos. 2-15-162, 2-16-0307

                                         ORDER
       Appellant’s September 21, 2016 pro se motion seeking appointment of new counsel is

before the Court.

       Because cause no. 05-16-00870-CR has been abated, the Court will take no action on

appellant’s motion in that cause.

       In cause no. 05-16-00877-CR, appellant’s motion is DENIED.


                                                   /s/   LANA MYERS
                                                         JUSTICE